Citation Nr: 1454502	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-41 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (previously chronic lumbosacral strain), prior to September 19, 2013.

2.  Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (previously chronic lumbosacral strain), beginning September 19, 2013.

3. Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), secondary to degenerative disc disease of the lumbar spine.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to September 1994 and January
1996 to December 2002.   

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2010 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In January 2014, the Board remanded these matters for further evidentiary development. 

In a September 2014 rating decision, the RO increased the rating for the Veteran's degenerative disc disease of the lumbar spine disability from 20 percent to 40 percent effective September 19, 2013.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the issue has been bifurcated and recharacterized as noted on the title page.

The Board also notes that the Veteran originally filed a service connection claim for depression, anxiety, and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to the disability claimed.  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Thus, in light of the Court's decision in Clemons, the Board has re-characterized the issue on appeal as entitlement to service connection for an acquired psychiatric disability, to include PTSD. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to September 19, 2013, the functional equivalent of limitation of forward flexion of the thoracolumbar spine is greater than 30 degrees.  Ankylosis, neurologic impairment outside of lumbar radiculopathy of the right and left leg, and incapacitating episodes have not been demonstrated.

2. Beginning September 19, 2013, ankylosis of the entire thoracolumbar spine and the entire spine have not been demonstrated.  Neurologic impairment outside of lumbar radiculopathy of the right and left leg has not been demonstrated.  Incapacitating episodes greater than two weeks in duration have not been demonstrated.

3. An acquired psychiatric disorder, to include PTSD, did not manifest in service and is unrelated to service.


CONCLUSIONS OF LAW

1. Prior to September 19, 2013, degenerative disc disease of the lumbar spine is no more than 20 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5242 (2014).

2. Beginning September 19, 2013, degenerative disc disease of the lumbar spine is no more than 40 percent disabling.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5242 (2014).

3. An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service.   38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claim. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letters sent to the Veteran in November 2009 and September 2012.  The degenerative disc disease claim was last adjudicated in September 2014, and the acquired psychiatric disorder claim was last adjudicated in September 2010.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, VA treatment records, and lay statements have been associated with the record.  In November 2012 and March 2014, VA provided the Veteran with VA examinations to evaluate the severity of the Veteran's degenerative disc disease, and in February 2010, VA provided the Veteran with a VA examination and obtained medical opinions addressing whether an acquired psychiatric disorder was caused or aggravated by the Veteran's service-connected degenerative disc disease.  The examinations provided findings necessary for rating lumbar spine disabilities and adjudicating service connection for psychiatric disorders and are considered adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).  Post-remand, the VA medical opinions are adequate and insubstantial compliance with the remand directives.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

II.  Degenerative Disc Disease of the Lumbar Spine

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Rating Principles

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Although the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court of Appeals for Veterans Claims has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, there are two stages of ratings during the appeal period.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one Diagnostic Code is duplicative of or overlapping with the symptomatology justifying an evaluation under another Diagnostic Code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

In addition, the intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  This regulation also provides that the intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability, and that crepitation should be noted carefully as points of contact which are diseased.

Thus, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

The United States Court of Appeals of Veterans Claims has also held that VA's regulations pertaining to whether a compensable rating is warranted for pain (as shown by adequate pathology and evidenced by the visible behavior in undertaking motion), 38 C.F.R. §§ 4.40 and 4.59, apply regardless of whether the painful motion is related to arthritis.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).


Factual Background

In December 2002, the Veteran was granted service connection for mechanical low back pain and assigned an evaluation of 10 percent under Diagnostic Code 5295.  In March 2007, the diagnostic code was changed to DC 5237.  In July 2008, the Veteran's diagnosis was changed to chronic lumbosacral strain.  In November 2012, the Veteran's diagnosis was changed to degenerative disc disease of the lumbar spine, the diagnostic code was changed to DC 5243, and the evaluation was increased to 20 percent, effective July 30, 2012.  In September 2014, the diagnostic code was changed to DC 5242.  

The Veteran is currently evaluated at 60 percent for radiculopathy of the left and right lower extremities associated with degenerative disc disease of the lumbar spine, effective February 27, 2007.  These evaluations are not on appeal. 

On VA examination in November 2012, the Veteran reported flare-ups that impact the function of his back.  He complained that he cannot move his torso or legs when his back goes out; the back is very stiff; and it is hard to stand up, hard to walk, and hard to get up from the floor or chair.  The Veteran reported that he uses a coat hanger to pull up the zipper of his boots to avoid bending down.  He stated that his back goes out about once a week.  He denied radiation of back pain and urinary incontinence.

On physical examination, forward flexion of the thoracolumbar spine was limited to 70 degrees, extension limited to 10 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 20 degrees, right rotation limited to 30 degrees and left rotation limited to 40 degrees.  There was pain throughout the entire range of motion for all measurements.  Upon repetitive use testing, there was functional loss and 20 degree loss of forward flexion.  The examiner indicated that there was exaggerated tenderness to very light palpation over the spinous processes at the mid-thoracic and entire lumbar spine.  There was guarding or muscle spasms resulting in abnormal spinal contour, but no abnormal gait.  Straight leg raise testing was negative for both legs.  The examiner found that intervertebral disc syndrome (IVDS) was not present.  Muscle strength testing revealed no worse than active movement against gravity, although the examiner opined that the Veteran did not appear to be giving full effort.  Reflexes were 2+.  A June 2010 magnetic resonance imaging (MRI) study of the lumbar spine showed a mild posterior central disc bulge at L5-S1, as well as posterior disc desiccation or degenerative disc disease at L4-L5.  The diagnosis was degenerative disc disease of the lumbar spine.

The Veteran submitted back disability benefits questionnaires (DBQ) prepared by his treating VA physician, Dr. P. M., in March and September 2013.  The March 2013 DBQ revealed that the Veteran reported flare-ups without further elaboration, and that his back pain limits his ability to stand, lift or bend for extended periods of time, which limits his ability to work.  The DBQ reported the Veteran to have thoracic and lumbar paraspinal pain on palpation, and an abnormal gait.  Abnormal spinal contour was negative.  Other than in the lower extremities, there were no other signs or symptoms of radiculopathy.  The DBQ indicated that IVDS of the thoracolumbar spine was present with incapacitating episodes of at least six weeks over the past 12 months.  The examiner reported that arthritis was documented in the thoracic and lumbar spine on MRI.  The examiner did not perform range of motion, muscle strength, and reflex testing, although the examiner may have indicated forward flexion to 50 degrees.  The diagnosis was chronic back pain and osteoporosis.  X-rays taken in January 2013 showed a completely normal lumbar spine.

The September 2013 DBQ submitted by Dr. P. M. revealed forward flexion limited to 15 degrees, extension limited to 10 degrees, right lateral flexion limited to 15 degrees, left lateral flexion limited to 15 degrees, right rotation limited to 15 degrees, and left rotation limited to 5 degrees.  Painful motion began at 10 degrees for forward flexion, 10 degrees for extension, 15 degrees for right lateral flexion, 15 degrees for left lateral flexion, 10 degrees for right rotation, and 10 degrees for left rotation.  The Veteran was unable to perform repetitive-use testing due to pain.  The Veteran reported flare-ups of severe pain that are incapacitating and render him unable to move.  The examiner reported paraspinal tenderness bilaterally for the T1-L5 vertebrae and an abnormal spinal contour.  Muscle strength tests revealed at least active movement against some resistance (4/5) for all tests.  The Veteran denied bowel and bladder problems, and no neurologic abnormalities other than radiculopathy of the lower extremities were noted.  The DBQ indicated that the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes of at least six weeks over the past 12 months.  The diagnosis was chronic back pain, osteoporosis and parethesias of the lower extremities.

The Veteran underwent a March 2014 VA examination on remand of this case.  The March 2014 examination revealed forward flexion of the thoracolumbar spine was limited to 50 degrees, extension limited to 0 degrees, right lateral flexion limited to 10 degrees, left lateral flexion limited to 10 degrees, right rotation limited to 10 degrees and left rotation limited to 10 degrees, with pain throughout the entire range of motion.  Upon repetitive use testing, there was no change in range of motion, but there were findings of pain, weakness, fatigability, and lack of endurance.  Incoordination was not present.  Muscle strength testing of the lower extremities revealed normal strength (5/5) bilaterally although the Veteran's legs "shook during muscle testing."  

Scoliosis was not present.  There was decreased lumbar lordosis with no palpable muscle spasm, although there was a general tenderness bilaterally in the paravertebral muscles.  There were no abnormal neurological findings other than relating to radiculopathy of the lower extremities.  The examiner noted that X-rays taken in January 2013 showed a completely normal lumbar spine. The diagnosis was inflammatory arthropathy based upon October 2013 and January 2014 rheumatology examinations.

Analysis

The Veteran asserts that he is entitled to a higher evaluation for his service-connected degenerative disc disease disability of the lumbar spine.  By way of a September 2014 rating decision, the Veteran's 20 percent disability evaluation for the lumbar spine disability, was increased to 40 percent effective September 19, 2013.  The Board must consider whether an evaluation in excess of 20 percent is warranted prior to September 19, 2013 of the appeal period, and whether an evaluation in excess of 40 percent beginning September 19, 2013, is warranted.  

The Veteran's lumbar spine disability was evaluated under DC 5242, degenerative arthritis of the spine.  The General Rating Formula for Diseases and Injuries of the Spine is applicable to DC 5241.  Under the General Rating Formula, a 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.   Note (5) to the General Rating Formula defines unfavorable ankylosis as including fixation of the spine or a portion thereof in flexion or extension, while fixation in a neutral position represents favorable ankylosis. 

In addition, Note (1) to the General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate Diagnostic Code.  

Note (2) (See also Plate V.) provides that for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Degenerative or traumatic arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) and DC 5010 (traumatic arthritis).

a.  Prior to September 19, 2013

The Veteran has appealed the assignment of a 20 percent evaluation for his degenerative disc disease of the lumbar spine prior to September 19, 2013 of the appeal period.  The 20 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  It is also consistent with forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  In order to warrant a higher evaluation, symptoms must more closely approximate the functional equivalent of forward flexion limited to 30 degrees or less, or ankylosis of the entire thoracolumbar spine, favorable or unfavorable, or unfavorable ankylosis of the entire spine, or equivalent functional impairment.  See 38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

After a review of the evidence of record, the Board finds that an increased rating for the Veteran's lumbar spine disability is not warranted.  The Veteran's November 2012 VA examination shows painful range of motion, with a limitation of forward flexion at 70 degrees, thus warranting a 20 percent rating under 38 C.F.R. §§ 4.59, 4.71a, DC 5242.  Although the Veteran experienced pain on motion, and post-repetitive-use test loss of forward flexion, weakened movement, and instability, such factors did not functionally limit forward flexion to 30 degrees or less.  More specifically, one examination disclosed a further reduction of 20 degrees following reptetive moveemnet.  However, the remaining functional flexion was 50 degrees, far better than limitiaton of flexion to 30 degrees or less.  Other medical evidence and lay evidence fails to establish that forward flexion is functionally limited to 30 degrees or less.  Additionally, neither the medical nor lay evidence shows ankylosis of the spine, either favorable or unfavorable.  Thus, a higher rating under DC 5242 and DC 5003 is not warranted.

Intervertebral disc syndrome, if present, may also be rated based on incapacitating episodes, instead of under the general formula, if a higher rating will result. 38 C.F.R. § 4.71a, Diagnostic Code 5243.  When rated based on incapacitating episodes, different ratings are assigned based on the number and duration of incapacitating episodes, defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

In the March 2013 DBQ, the examiner indicated the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes at least six weeks in duration over the past 12 months.  In the November 2012 VA examination, the Veteran claims that he has incapacitating episodes due to his back disability about once a week.  VA treatment records for January 2013 show that the Veteran reported episodes of severe pain at night rendering him paralyzed, ongoing for about two weeks and resolving in two or more hours each instance.  The treating provider prescribed morphine sulfate for the pain.  The record does not contain evidence that the treating provider prescribed bed rest for these symptoms during the period.  Accordingly, the Veteran's reported episodes of incapacitation do not meet the definition of incapacitating episodes for VA compensation purposes, and Diagnostic Code 5243 is not for application. 

In light of the foregoing, the Board concludes that an evaluation in excess of 20 percent during the appeal period prior to September 19, 2013 is not warranted.

b.  Beginning September 19, 2013

The Veteran has appealed the assignment of a 40 percent evaluation for his degenerative disc disease of the lumbar spine beginning September 19, 2013.  The 40 percent evaluation contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The 40 percent evaluation is also consistent with forward flexion of the thoracolumbar spine 30 degrees or less.  In order to warrant a higher evaluation, there must be unfavorable ankylosis of the entire spine or the entire thoracolumbar spine.  

After a review of the record, the Board finds that an increased rating for the Veteran's lumbar spine disability is not warranted for this stage.  Medical evidence and lay evidence fail to establish that there is unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Thus, a higher rating under DC 5242 and DC 5003 is not warranted.

With respect to separate evaluations under alternative Diagnostic Codes relating to neurologic impairment, the September 2013 DBQ and the March 2014 VA examination indicated there was no neurologic abnormalities other than radiculopathy to the lower extremities.    

With respect to IVDS, the Veteran consistently reports that he has flare-ups that are incapacitating during which his back locks up and he experiences severe pain.  In the September 2013 DBQ, the VA physician indicated that the Veteran had IVDS of the thoracolumbar spine with incapacitating episodes at least six weeks in duration over the past 12 months.  In the VA treatment records for September 2013, Dr. P. M. notes that incapacitating spells last 1 to 2 hours.  VA treatment records for January 2014 show a request by the Veteran that he needed Dr. P. M. to write in the record that she wants him to be on bed rest when his back locks up.  In March 2014, Dr. P. M. noted in the VA treatment records "[t]hat is correct; he should rest when he has severe spasms."  

The Board accepts for the purpose of this opinion that the Veteran has had incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  As to duration of the incapacitating episodes, March 2014 VA treatment records reveal the Veteran reported 26 episodes of incapacitation in the prior two months.  The March 2014 VA examination report indicates that the Veteran complains that his back locks up three to four times per week, and that when this happens, he sits down and waits it out.  

In this regard, Dr. P. M.'s report that the total duration of incapacitating episodes over a twelve month period is more than six months is inconsistent with the other evidence of record.  The September 2013 VA treatment note describes the incapacitating spells as lasting 1 to 2 hours.  The Veteran's description that he sits down and waits it out is consistent with an episode lasting a matter of hours.  Given that the evidence indicates the Veteran has approximately 13 episodes per month lasting two hours each, the Veteran would qualify only for a 10 percent evaluation under Diagnostic Code 5243.  Accordingly, DC 5243 would not qualify the Veteran for a higher evaluation than his current 40 percent under DC 5242. 

In light of the foregoing, the Board concludes that an evaluation in excess of 40 percent beginning September 19, 2013 is not warranted.

c.  Extraschedular
In reaching its findings and conclusions, the Board has also considered whether the Veteran may be entitled to extraschedular ratings pursuant to 38 C.F.R. § 3.321 (2013).  In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology such as back pain and functional limitations.  The Board has specifically considered the rating criteria addressing limitation of motion and functional impairment to include pain and limited motion.  Here the rating criteria clearly contemplate the Veteran's disability picture and higher schedular evaluations are available for greater levels of disability.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  

Finally, the Board notes that, under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

In sum, the Board finds that the evidence of record warrants a rating no higher than 20 percent under DC 5242 prior to September 19, 2013 of the appeal period, and no higher than 40 percent under DC 5242 beginning September 19, 2013.  The preponderance of the evidence is against assignment of a higher rating than what the Veteran currently is assigned.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Acquired Psychiatric Disorder to Include PTSD, Secondary to Degenerative Disc Disease of the Lumbar Spine

The Veteran claims that has an acquired psychiatric disorder, to include anxiety, depression, and PTSD, secondary to his service-connected degenerative disc disease of the lumbar spine.  In his October 2009 claim, he asserts that he has suffered from depression and anxiety since his back injury in service.
  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for psychoses or other organic diseases of the nervous system, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).  The Veteran has not claimed nor does the evidence show findings of psychoses or other organic diseases of the nervous system within one year from separation from service in June 1991.  Thus, service connection on a presumptive basis or based on a showing of a chronic disease or continuity of symptomatology is not warranted in this case.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In addition to the general requirements for establishing service connection discussed above, there are particular requirements for establishing entitlement to service connection for PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) (2014) (requiring PTSD diagnoses to conform to the DSM-IV or DSM-V); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).

Here, the claim for service connection for an acquired psychiatric disorder to include PTSD must be denied because the evidence that the Veteran's Adjustment Disorder with Depressed Mood disability is not linked to his service-connected lumbar spine disability outweighs evidence to the contrary, and the evidence that he does not have a current diagnosis of PTSD outweighs the evidence to the contrary.   

The VA treatment records for November 2009 show the Veteran being given a diagnosis of PTSD and a diagnosis of Adjustment Disorder.  The treatment records indicate the Veteran was admitted to the VA hospital on complaints of suicidal ideation, increased aggression, and worsening nightmares.  His nightmares and sleeping problems were not present during his hospital admission after administration of medication.

During a February 2010 VA examination for mental disorders, the examiner asked the Veteran to describe his symptoms, including PTSD symptoms, in particular his nightmares and flashbacks.  The examiner found that after repeated attempts, the Veteran was unable to provide details that would substantiate the dreams as re-experiencing phenomena that would be categorized as symptoms of an anxiety disorder.  Consistently, the Veteran described symptoms of his physical pain in response to questions about nightmares and flashbacks.  The VA examiner also found the Veteran's reliability as a historian of his pain and depressive or anxious symptoms to be suspect.  The VA examiner also noted that a prior VA back pain examination reported evidence of symptom magnification by the Veteran.  

In the February 2012 opinion, the VA examiner diagnosed the Veteran with Adjustment Disorder with Depressed Mood, and stated that is at least as likely as not that the Veteran's diagnosed Adjustment Disorder is related to social and occupational stressors, rather than his back pain.  In a March 2014 addendum opinion, the VA examiner stated that it was less likely than not that the Veteran's acquired psychiatric disorder was aggravated by his service connected degenerative disc disease, and that there is no compelling evidence that links the Veteran's back injury to his mental health condition, either through direct causation or by aggravation.

The Board finds the February 2010 and March 2014 VA opinions to be of more probative weight than the November 2009 treatment diagnosis of PTSD and Adjustment Disorder.  The February 2010 VA examination explored the Veteran's report of symptoms related to anxiety disorders in detail, and the examiner determined such symptoms are related to back pain, rather than an anxiety disorder.  The February 2010 VA examiner explored the Veteran's report of PTSD symptoms and could not substantiate them.  Moreover, the examiner's finding that the Veteran's reliability as a historian is suspect undercuts the November 2009 diagnosis of PTSD to the extent that the diagnosis was made based on the Veteran's self-report of symptoms.

With respect to the Veteran's lay statements, the Board finds more probative and credible the findings of the February 2010 and March 2014 VA opinions which concluded that there is no link, either by direct causation or aggravation, to the Veteran's service-connected back disability.  As the evidence preponderates against a finding that the Veteran's service connected back disability caused or aggravated the Veteran's acquired psychiatric disorder, service connection is not warranted.


ORDER

An evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine (previously chronic lumbosacral strain) prior to September 19, 2013, is denied.

An evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine (previously chronic lumbosacral strain) beginning September 19, 2013, is denied.

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.



REMAND


The record contains consistent statements by the Veteran that he is unable to work because of the pain associated with his service-connected disability.  

The law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Accordingly, the Board has jurisdiction over this issue.

The Veteran is currently service-connected for multiple disabilities with a combined evaluation of 100 percent effective June 3, 2010.  The Veteran has two disabilities evaluated at 60 percent.  
Accordingly, the issue of entitlement to TDIU is REMANDED for the following action:

1.  The AOJ should develop and adjudicate the issue of TDIU.  If the benefit sought on appeal is denied, the AOJ should furnish to the Veteran and his representative an appropriate SOC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


